DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is responsive to an amendment filed on 3/16/2022. Claims 1-21 are pending.  

Response to Arguments
2. 	Applicants arguments filed in the 3/16/2022 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all the needs at this time. 


Terminal Disclaimer
3.	Terminal Disclaimer filed on 3/16/2022 has been approved and entered. 




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 3, 5, 14, 17, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwiram (US 2020/0213694) in view of Kreisel et al. (US 5,537,479).
	Regarding claim 1, Kwiram teaches an audio speaker for projecting sound into a listening space, comprising: a frame supporting a plurality of drivers electrically connected to operate in common acoustic phase (see ¶ 0037. The drivers are connected in phase (common acoustic phase). The structure includes a frame in which the drivers are supported on.), the plurality of drivers including an inner group of drivers and an outer group of drivers at least partially surrounding the inner group of drivers (fig. 1, 7. The structure of the frame includes a group of drivers (110a, 110c) are the inner group of drivers and (110b, 110d) as the outer group.), wherein the outer group of drivers includes at least two drivers with at least one of the two drivers being a rearward facing driver (fig 1, 7. The outer group of drivers (110b, 110d) are  considered rearward facing.). The claim limitations presented are covered by the current prior art Kwiram based on the broad claim limitation as presented. The structure or arrangement of the drivers as described in fig. 1 and 7, show the inner and outer group of drivers as described in the claim limitations. 
	Kwiram does not disclose sharing a loading chamber at least partially defined by the frame.
	Kreisel teaches sharing a loading chamber at least partially defined by the frame (see fig. 1a-1b. The cabinet shown in figures 1a-1b disclose a single cabinet housing two speakers. Figure 1a shows tow speaker arranged in an inward and outward arrangement. This is the loading chamber of a frame.).
	Kwiram discloses the speaker arrangement and function in different housing structures. Kreisel discloses a cabinet housing that encloses speakers in a single cabinet and arranged with speakers inward and outward. Thus the combination provides the structure of having speakers of Kwiram to be arranged in a single housing as taught by Kreisel.


	

Regarding claim 2, Kwiram teaches the audio speaker of claim 1, wherein each of the plurality of drivers is substantially the same size (see fig. 1, 7, ¶ 0033. The speakers are identical drivers.).   


Regarding claim 3, Kwiram wherein the inner group of drivers includes at least one rearward facing driver (see fig. 1, 3, 7. As described in figs. 1 and 7 being the right side (drivers 110a, 110c) being the inner group, the driver arrangement in fig. 3, (301 and 320) show a right side driver arrangement where one of the drivers is rearward facing driver. The driver that is rearward facing would be the right top portion of the frame.). 


Regarding claim 5, Kwiram disclose the audio speaker of claim 1, wherein the inner group of drivers includes at least one rearward facing driver and the outer group of drivers includes at least one rearward facing driver wherein the outer group of drivers (see fig. 1, 3, 7. As described in figs. 1 and 7 being the right side (drivers 110a, 110c) being the inner group, the driver arrangement in fig. 3, (301 and 320) show a right side driver arrangement where one of the drivers is rearward facing driver. The driver that is rearward facing would be the right top portion of the frame. The outer group of drivers (fig. 1, 7, 110b, 110d) which are on the left side of the frame are considered rearward facing.). 


Regarding claim 14, Kwiram teaches the audio speaker of claim 1, wherein the inner group of drivers includes a single driver (see fig. 1, 3, 7. As described in figs. 1 and 7 being the right side (drivers 110a, 110c) being the inner group, the driver arrangement in fig. 3, (301 and 320) show a right side driver arrangement where one of the drivers is rearward facing driver. The driver that is rearward facing would be the right top portion of the frame. The outer group of drivers (fig. 1, 7, 110b, 110d) which are on the left side of the frame are considered rearward facing. Thus having two or more drivers facing in both direction in the housing. The arrangement can be in arrangement of a single driver of the inner group by configuration of the speakers.). 


Regarding claim 17, Kwiram disclose a hosing that is enclosed by a chamber (see fig. 1, 7, ¶ 0040).
Kwiram does not teach the audio speaker of claim 1, wherein the frame is enclosed by an loading chamber.

Kreisel teaches wherein the frame is enclosed by the loading chamber (see fig. 1a-1b. The cabinet shown in figures 1a-1b disclose a single cabinet housing two speakers. Figure 1a shows tow speaker arranged in an inward and outward arrangement. This is the loading chamber of a frame.).
Kwiram discloses the speaker arrangement and function in different housing structures. Kreisel discloses a cabinet housing that encloses speakers in a single cabinet and arranged with speakers inward and outward. Thus the combination provides the structure of having speakers of Kwiram to be arranged in a single housing as taught by Kreisel.
 It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram to incorporate speaker enclosure in which the speakers are housed in different arrangements. The modification provides a speaker enclosure for speakers in which can be arranged as taught by Kreisel in light of Kwiram’s disclosure. 



Regarding claim 18, Kwiram does not teach the audio speaker of claim 1, wherein the loading chamber is loaded with an acoustical transducer. 
Kreisel teaches wherein the loading chamber is loaded with an acoustical transducer (see fig. 1a-1b, 7, col. 17, line 65-col.18, line 2. The cabinet with speaker loaded in the housing is an acoustical transducer.).





Regarding claim 19, Kwiram does not teach the audio speaker of claim 18, further comprising a loading driver positioned within the loading chamber.
Kreisel teaches wherein the frame is enclosed by the loading chamber (see fig. 1a-1b. The cabinet shown in figures 1a-1b disclose a single cabinet housing two speakers. Figure 1a shows tow speaker arranged in an inward and outward arrangement. This is the loading chamber of a frame. The housing is an enclosure in which a driver is housed in the framed enclosure in the chamber for that is frame supported).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram to incorporate speaker enclosure in which the speakers are housed in different arrangements. The modification provides a speaker enclosure for speakers in which can be arranged as taught by Kreisel in light of Kwiram’s disclosure. 


(see fig. 1, 3, 7. As described in figs. 1 and 7 being the right side (drivers 110a, 110c) being the inner group. The outer group of drivers (fig. 1, 7, 110b, 110d) which are on the left side of the frame are considered rearward facing.). 


6.	Claims 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwiram (US 2020/0213694) in view of Kreisel et al. (US 5,537,479) further in view of Nakamura (US 5,590,214).
	Regarding claim 4, Kwiram and Kreisel do not teach the audio speaker of claim 3, wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space.  
	Nakamura teaches wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space (see fig. 1-2, 4-6, col. 3, lines 47-54.The speakers are in a housing in an angle relative to a listening space.). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram and Kreisel to incorporate speaker angle. The modification provides the configuration as to how the speakers can be arranged and angle as to speaker setup to the listening position. 


Regarding claim 6, Kwiram and Kreisel do not teach the audio speaker of claim 5, wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space.  
 (see fig. 1-2, 4-6, col. 3, lines 47-54.The speakers are in a housing in an angle relative to a listening space.). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram and Kreisel to incorporate speaker angle. The modification provides the configuration as to how the speakers can be arranged and angle as to speaker setup to the listening position. 
Regarding claim 7, Kwiram and Kreisel do not teach the audio speaker of claim 1, wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space.  
	Nakamura teaches wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space (see fig. 1-2, 4-6, col. 3, lines 47-54.The speakers are in a housing in an angle relative to a listening space.). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram and Kreisel to incorporate speaker angle. The modification provides the configuration as to how the speakers can be arranged and angle as to speaker setup to the listening position. 






s 8, 12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwiram (US 2020/0213694) in view of Kreisel et al. (US 5,537,479) in view of Tomar (US 2016/0205479).
Regarding claim 8, Kwiram and Kreisel do not teach the audio speaker of claim 1, wherein the frame is flat. 
Tomar teaches wherein the frame is flat (see fig. 6a-6b. The housing is a flat frame.).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram and Kreisel to incorporate a flat speaker frame for the plurality of speakers in a configuration as a group of speakers being facing inward and outward. The modification provides the configuration as to how the speakers can be arranged as to a group being inward and a group being outward as configured on the flat frame.


Regarding claim 12, Kwiram and Kreisel do not teach the audio speaker of claim 1, wherein the plurality of drivers are arranged in an M x N array, wherein N represents the number of drivers in the inner group of drivers and is at least 1 and M represents the number of drivers in the outer group of drivers and is at least 5.  
Tomar teaches wherein the plurality of drivers are arranged in an M x N array, wherein N represents the number of drivers in the inner group of drivers and is at least 1 and M represents the number of drivers in the outer group of drivers and is at least 5 (see fig. 6a-6b, ¶ 0027. The housing of fig. 6A-B, disclose drivers a group of drivers face inward  and have a group of drives that faces outward. Thus having two or more drivers facing in both direction in the housing. The arrangement can be 1 to 5 arrangement by configuration of the speakers. Thus Tomar would teach the array.).
The combination of Tomar to Kwiram and Kreisel will teach the speaker configuration with a plurality of speakers being two or more on each side of the housing as well as inner and outward speakers in the housing.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram and Kreisel to incorporate speaker configuration as a group of speakers being facing inward and outward. The modification provides the configuration as to how the speakers can be arranged as to a group being inward and a group being outward.




Regarding claim 15, Kwiram and Kreisel do not teach the audio speaker of claim 1, wherein the plurality of drivers further includes an intermediate group of drivers at least partially surrounding the inner group of drivers.  
Tomar teaches wherein the plurality of drivers further includes an intermediate group of drivers at least partially surrounding the inner group of drivers (see fig. 6a-6b, ¶ 0027. The housing of fig. 6A-B, disclose drivers a group of drivers face inward  and have a group of drives that faces outward. Thus having two or more drivers facing in both direction in the housing. The arrangement can be in arrangement of drivers of the inner group by configuration of the speakers as well as outer speakers configured with the inner group.).

It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram and Kreisel to incorporate speaker configuration as a group of speakers being facing inward and outward. The modification provides the configuration as to how the speakers can be arranged as to a group being inward and a group being outward.


Regarding claim 16, Kwiram and Kreisel do not teach the audio speaker of claim 15, wherein each of the drivers in the intermediate group of drivers is rearward facing.  
Tomar teaches wherein each of the drivers in the intermediate group of drivers is rearward facing (see fig. 6a-6b, ¶ 0027. The housing of fig. 6A-B, disclose drivers a group of drivers face inward  and have a group of drives that faces outward. Thus having two or more drivers facing in both direction in the housing. The arrangement can be in arrangement of drivers of the inner group by configuration of the speakers with the configuration of the outer group.).
The combination of Tomar to Kwiram and Kreisel will teach the speaker configuration with a plurality of speakers being two or more on each side of the housing as well as inner and outward speakers in the housing.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram and Kreisel to incorporate speaker configuration as a group of speakers being facing inward and .


8.	Claims 9, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwiram (US 2020/0213694) in view of Kreisel et al. (US 5,537,479) in view of Inagaki (US 2006/0233402).
	Regarding claim 9, Kwiram and Kreisel do not teach the audio speaker of claim 1, wherein the frame is spherical. 
	Inagaki teaches  wherein the frame is spherical (see fig. 2. The housing is a spherical speaker system.).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram and Kreisel to incorporate spherical speaker housing. The modification provides the configuration as to how the speakers can be arranged in a spherical housing. 

Regarding claim 11, Kwiram and Kreisel do not teach wherein the outer group of drivers is arranged in a circular formation around the inner group of drivers.  
Inagaki teaches  wherein the outer group of drivers is arranged in a circular formation around the inner group of drivers (see fig. 2. The housing is a spherical speaker system. The spherical system has multiple speakers arranged all around.).
The combination of Inagaki to Kwiram and Kreisel would teach the configuration of speakers arranged based on Kwiram and Inagaki.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram and Kreisel to 

Regarding claim 20, Kwiram and Kreisel do not teach the audio speaker of claim 1, wherein each of the drivers in the outer group of drivers is supported by the frame at a greater distance from a plane in the listening space than each of the drivers in the inner group of drivers.  
Inagaki teaches  wherein each of the drivers in the outer group of drivers is supported by the frame at a greater distance from a plane in the listening space than each of the drivers in the inner group of drivers (see fig. 2. The housing is a spherical speaker system. The spherical system has multiple speakers arranged all around. The arrangement are at different distances on the sphere. Therefore being obvious of different distance from one speaker to another.).
The combination of Inagaki to Kwiram and Kreisel would teach the configuration of speakers arranged based on Kwiram, Kreisel and Inagaki.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram and Kreisel to incorporate spherical speaker housing. The modification provides the configuration as to how the speakers can be arranged in a spherical housing. 





10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwiram (US 2020/0213694) in view of Kreisel et al. (US 5,537,479) further in view of Inagaki (US 2006/0233402) in further view of Nakamura (US 5,590,214).
	Regarding claim 10, Kwiram, Kreisel and Inagaki do not teach the audio speaker of claim 9, wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space.  
	Nakamura teaches wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space (see fig. 1-2, 4-6, col. 3, lines 47-54.The speakers are in a housing in an angle relative to a listening space.). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram, Kreisel and Inagaki to incorporate speaker angle. The modification provides the configuration as to how the speakers can be arranged and angle as to speaker setup to the listening position. 


10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwiram (US 2020/0213694) in view of Kreisel et al. (US 5,537,479) further in view of Tomar (US 2016/0205479) in further view of Inagaki (US 2006/0233402).
Regarding claim 13, Kwiram, Kreisel and Tomar do not teach the audio speaker of claim 12, wherein the frame is spherical. 
	Inagaki teaches  wherein the frame is spherical (see fig. 2. The housing is a spherical speaker system.).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kwiram, Kreisel and Tomar . 


 Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651